Wood, J. The decree of the chancellor was correct. The burden was upon appellant to show title. Lawrence v. Zimpleman, 37 Ark. 643; Mason v. Gates, 82 Ark. 294; Meyer v. Snell, past p. 298. This he fails to do. The forfeiture under which he claims was void, and his commissioner’s deed was only prima facie evidence of title. Scott v. Mills, 49 Ark. 275; St. Louis Refrigerator & Wooden Gutter Co. v. Thornton, 74 Ark. 383; Cracraft v. Meyer, 76 Ark. 450. The prima facie evidence was sufficient to establish the fact unless the contrary is shown. 6 Words and Phrases, 5547, 5550. But here the contrary is shown. Appellant concedes that the forfeiture for the taxes of the year 1889 was void, and that the finding of the court to that effect is conclusive on him. As the commissioner’s deed did not convey to appellant the title to the lots in controversy, the title was in the true owner, as the court found, and he paid taxes thereon for the years 1895, 1896 and 1897 under the correct assessment. No one but the trae owner would have the right to subdivide and plat the lots. Mason v. Gates, 82 Ark 300. Appellant’s attempt to subdivide and plat the lots and to assess and pay taxes on them as thus platted was unauthorized as against the true owner. Appellant could not use his void commissioner’s deed as a sword under the act of March 18, 1899, to -cut off the rights of the true owner. Appellant could not -succeed under that act unless he could get the benefit of the payment of the taxes for the years 1895, 1896 and 1897. But the assessment under the plat which he made for those years, as w-e have said, was illegal and void, so far as the true owner was concerned. The decree is therefore affirmed.